         Case 1:21-cr-00118-RCL Document 55-1 Filed 03/26/21 Page 1 of 1


                   United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-3010                                                   September Term, 2020
                                                              FILED ON: MARCH 26, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

v.

ERIC GAVELEK MUNCHEL,
                 APPELLANT



Consolidated with 21-3011

                             On Appeal of Pretrial Detention Orders
                                    (No. 1:21-cr-00118-1)
                                    (No. 1:21-cr-00118-2)


       Before: ROGERS, WILKINS and KATSAS, Circuit Judges

                                        JUDGMENT

       These causes came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and on the memoranda of law and fact of the parties. On
consideration thereof, it is

       ORDERED and ADJUDGED that the case be remanded to the District Court for it to
reconsider forthwith its orders granting the government’s oral motion for pretrial detention, in
accordance with the opinion of the court filed herein this date.

       The Clerk is directed to issue the mandate forthwith to the District Court.

                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk

Date: March 26, 2021

Opinion for the court filed by Circuit Judge Wilkins.
Opinion concurring in part and dissenting in part filed by Circuit Judge Katsas.
